NOTE: This order is n0nprecedential.
United States Court of AppeaIs
for the Federal Circuit
RAYLON, LLC,
Plaintiff-Appellee,
V.
COMPLUS DATA INNOVATIONS, INC.,
Defendant~AppeZlan,t,
AND
CASIO AMERICA, INC., AND
CASIO COMPUTER CO., LTD., ~
Defen,dan,ts-Appellants,
AND
SYMBOL TECHNOLOGIES, INC.,
Defendan,t-Appellan.t,
AND
ADVANCED PUBLIC SAFETY, INC., TRIPOD DATA
SYSTEMS, ZEBRA TECHNOLOGIES
CORPORATION,, EZ TAG CORPORATION,
FUJITSU AMERICA, INC. AND FUJITSU JAPAN
LTD.
Defenclants.
2011-1355, -1356, -1357, -1358, -1359

RAYLON V. COMPLUS DATA 2
AppealS fi‘oIn the United States Court for the Eastern
District of Texas in case nos. 09-CV-0355, 09-CV-0356,
and 09-CV-0357, Judge Leonard Davis.
ON MOTION
ORDER
Casio America, Inc. et al. move to consolidate these
appeals. Raylon, LLC does not oppose consolidating the
appeals but does oppose the appellants each filing sepa-
rate initial and reply briefs. Casio and Symbo1 Technolo-
gies, Inc. move for a 25-day extension of time, until l\/latch
9, 2012, to file their initial briefs.
Upon consideration thereof
IT ls 0RDERED THAT: _
(1) The motions to consolidate are granted Pursuant
to the court's rules, the appellants may each file a con-
solidated initial brief and a consolidated reply brief and
may if appropriate cross-reference the other's brief to
reduce the amount of briefing
(2) The motions for an extension of time are granted
(3) The revised official caption is reflected above.
FoR THE CoUR'r
FEB 99 299 /3/Jan H@rba1y f
Date J an Horbaly
C1erk
FILED
U.S. COUl`1‘T 0F APPEALS FOB
THE FEDERAL C1RCUlT
FEB 09 2012
.|AN HORBA\.V
CLERK

3
cc.
S
Amanda A. Abraham, Esq.
Scott D. Stimpson, Esq.
Jonathan M. Sobel, Esq.
John R. Emerson, Esq.
RAYLON V. COMPLUS DATA